PER CURIAM HEADING








                                        NO.
12-07-00235-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
FOREMOST COUNTY 
MUTUAL INSURANCE
COMPANY,        §          APPEAL FROM THE 
APPELLANT
 
V.        §          DISTRICT
COURT OF
 
ROBERT WHISENHUNT, JR.,
APPELLEE   §          SAN
AUGUSTINE COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3. 
Pursuant to Rule 32.1, Appellant’s docketing statement was due to have
been filed at the time the appeal was perfected, i.e., June 26, 2007.  See Tex.
R. App. P. 32.1.  On that date,
this court notified Appellant that it should file a docketing statement within
ten days if it had not already done so.  
            Because
Appellant did not file a docketing statement as requested in our June 26, 2007
notice, this court issued a second notice on July 12, 2007 advising Appellant
that the docketing statement was past due. 
The notice also advised Appellant that the filing fee was due to have
been paid on or before July 6, 2007, but had not been received.  See Tex.
R. App. P. 5.  The notice further
provided that unless the docketing statement and filing fee were filed on or
before July 23, 2007, the appeal would be presented for dismissal in accordance
with Rule 42.3.  The date for filing the
docketing statement and the filing fee have passed, and Appellant has not
complied with the court’s request. 
Because Appellant has failed, after notice, to comply with Rules 5
and Rule 32.1, the appeal is dismissed.  See
Tex. R. App. P. 42.3(c).
Opinion delivered July 25, 2007.
Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
(PUBLISH)